DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Domink Bruckner, DE 102019003903 (hereinafter Bruckner).
Bruckner discloses a method for determining a vehicle position of a motor vehicle comprising: a vehicle comprising at least ore sensor (Motor vehicle (2) with a landmark detection system, see PA7, Fig. 2; Landmark detection system, in particular for a motor vehicle (2), with a camera (5) for detecting a QA code present at a landmark (3), see PAG, Fig. 2) at least one signage (QR code (4) arranged on a landmark (3), see abstract, PA1, 6, Fig. 2), wherein the vehicle comprising at least one sensor is constructed and arranged to identify discrepancies between a geolocation of the vehicle and a geolocation of the at least one signage (According to the first measure a) there is a detection of the OR code 4, which is arranged on the landmark 3. The detection of the QF code 4 is done by means of a camera 5 present in the motor vehicle 2 or in the landmark detection system of the motor vehicle 2. Thereby the position data 7 contained in the QR code 4 of the landmark 3 arranged in the external environment 6 of the motor vehicle 2 is detected. The second measure b) provides that the vehicle position P1 is determined using the position data 7 of the landmark 3 detected in the measure a), see para. 23, Fig. 2; since both the position data of the signage are detected and the position data of the vehicle are determined, a discrepancy between the positions is thus also identified). 
Regarding claims 2-3, the comparative position of the motor vehicle is determined using a separate position determination device of the motor vehicle, which is conventionally present in the motor vehicle. Such a separate position determination device of the motor vehicle is suitably based on a satellite-based positioning system such as “Global Positioning System’ (GPS) or a comparable system such as “GLONASS” or “GALILEO” see para. 13). 
Regarding claim 4, which provides that the signage comprises a QR code, is also shown, (GR code (4) arranged on a landmark (3), see abstract, PA1, 6, Fig. 2). 
Regarding claims 7 and 12, Bruckner discloses providing a vehicle which comprises at least one sensor (first sensor: Landmark detection system, in particular for a motor vehicle (2), with a camera, secs DT PAG, Fig. 2; second sensor: separate position determination device (11) of the motor vehicle (2), see PA5, Fig. 1}; providing at least one signage (QR code) constructed and arranged to convey a known geolocation of the at least one signage to the at least one sensor (a) detecting a QR code (4) arranged on a landmark (3) by means of a camera (8) present in the motor vehicle (2), wherein the landmark (3) is arranged in an external environment (6) of the motor vehicle (2), and wherein the OR code (4) contains position data (7) of the landmark (3), see PA1, Fig.1-2; landmark detection system, in particular for a motor vehicle (2), with a camera (5) for detecting a QF code (4) present on a landmark (3), wherein the QR code (4) contains position data (7) of the landmark (3), in particular coordinates of the landmark (3), and/or metadata (8) of the landmark (3), see PA6, 2); determining a detected geolocation of the vehicle (comparative position (P2) of the motor vehicle (2)} via the at least one sensor (wherein the comparative position (P2) of the motor vehicle (2) is determined by means of a, in particular satellite-based, separate position determination device (11) of the motor vehicle (2), see PA5, Fig. 2); comparing the detected geolocation and the known geolocation of the vehicle (vehicle position (P1}) {b) determining the vehicle position (P71) from the position data (7) detected in measure a), see PA1, Figs. 1-2: comparing the vehicle position (P71) determined in measure B) with a comparative position (P2} of the motor vehicle (2), wherein the comparative position (P2} of the motor vehicle (2) is determined by means of a, in particular satellite-based, separate position determination device (11) of the motor vehicle (2), see PA5, Fig. 2}; and identifying discrepancies between the detected geolocation and the known geolocation of the vehicle (An identification of discrepancies between the geolocations in the comparison of geolocations carried out in the prior art.).
Regarding claims 15-17, the limitations have been met above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner. The teachings of Bruckner have been discussed above.
Regarding claims 5 and 13, generating a warning indicating the existence of discrepancies between the geolocations of the vehicle and signage, as part of the teaching, is a purely expert measure which is known to the skilled person, for example, from parking assistance systems. 
Regarding claims 6 and 14, the features which provide that the at least one sensor is adapted to compensate discrepancies between the geolocation of the vehicle and the geolocation of the at least one signage such that the at least one sensor correctly identifies a geolocation of the vehicle approximately identical to the geolocation of the at least one signage, can be interpreted in such a way that the sensor (e.g. by slidable and rotatable components attached to the vehicle} is moved in space to such an extent that it comes close to the signage, so that the determined positions of the sensor and signage are approximately identical. Appropriate mechanically or electrically operated components for technical implementation are known to the skilled person from his general knowledge. Therefore, an inventive step cannot be based on the features of patent claim 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Briggs et al, US Pub. 2020/0174107, disclose a Lidar and camera rotational position calibration using multiple point cloud comparisons. Zack, US Pub. 2021/0120385, discloses a vehicle telematics system utilizing prediction function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876